Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 17, 2018

                                       No. 04-18-00944-CR

                                      Rickie RODRIGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR4578
                        Honorable Philip A. Kazen, Jr., Judge Presiding


                                          ORDER
        Pursuant to a plea-bargain agreement, Rickie Rodriguez pled nolo contendere to
aggravated assault with a deadly weapon and was sentenced to five years of imprisonment and a
fine of $1500.00 in accordance with the terms of his plea-bargain agreement. On November 5,
2018, the trial court signed a certification of defendant’s right to appeal stating that this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
After Rodriguez filed a notice of appeal, the trial court clerk sent copies of the certification and
notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s
Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Rodriguez does not have a right to appeal. We
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id. 25.2(d).

       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Rodriguez has the right to appeal is
made part of the appellate record by January 16, 2019. See TEX. R. APP. P. 25.2(d), 37.1;
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

      We ORDER all appellate deadlines be suspended until further order of the court.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court